Judgment, Supreme Court, New York County (James Yates, J., at hearing; Ronald Zweibel, J., at jury trial and sentence), rendered November 9, 2001, convicting defendant of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress his statement. The hearing record establishes that the police obtained the statement during an investigatory stop that did not require Miranda warnings (see Berkemer v McCarty, 468 US 420, 436-437 [1984]; People v Bennett, 70 NY2d 891 [1987]).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s *233determinations concerning identification. The victim, who had sufficient opportunity to observe defendant during the crime, made a prompt and reliable identification which was corroborated by an identification made by an off-duty police officer who witnessed the robbery.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur— Andrias, J.P., Williams, Lerner, Friedman and Marlow, JJ.